Appellant is serving a significant sentence. In addition, appellant moved
for the appointment of counsel and claimed that he was indigent. The
failure to appoint post-conviction counsel prevented a meaningful
litigation of the petition. Thus, we reverse the district court's denial of
appellant's petition and remand this matter for the appointment of
counsel to assist appellant in the post-conviction proceedings.
Accordingly, we
              ORDER the judgment of the district court REVERSED AND
REMAND this matter to the district court for proceedings consistent with
this order.




cc: Hon. Robert W. Lane, District Judge
     Joel Cardenas
     Nye County District Attorney
     Attorney General/Carson City
     Nye County Clerk




                                     2